MARTIN (Robert M.), Judge.
The only question this appeal presents is whether, on the undisputed evidence before him, the trial court correctly construed the notice requirement of the option agreement. That requirement specified that notice of intent to exercise the purchase option must be given to the lessors “at least sixty (60) days prior to March 15, 1976.” Notice was given by plaintiffs to defendants on 15 January 1976.
We are of the opinion that this case presents a question of construction and does not require the promulgation of a new rule of law, despite the fact that no precedent on point is contained within our case law. We affirmed the ruling of the trial court, as it appears to us that the option, in specifying “at least sixty (60) days” notice, intended by the inclusion of the expression “at least” to denote sixty full days of notice prior to 15 March 1976. As A.D. 1976 was a leap year, that would have required plaintiffs to give notice of their intent to purchase the property under the option no later than midnight of 14 January 1976. We decline to decide what result might have been reached had the expression “at least” been absent from the agreement. Nor do we find it appropriate at this time to implement as a rule of contract law any analogies to election law questions presented in the cases cited by the parties. As the right to purchase property under an option agreement is a substantive property right, analogy to Rule 6(a) of the North Carolina Rules of Civil Procedure is inappropriate, as a procedural rule is always powerless to vest or divest a property right in a party. Accordingly, the ruling below is affirmed.
Affirmed.
Judge Mitchell concurs.
*423Judge WEBB dissents.